 
Exhibit 10.5
FINDER’S  AGREEMENT


This agreement (the “Agreement”) is entered into as of October 26, 2010 between
InVivo Therapeutics Holdings Corp., a Nevada corporation, including each of its
affiliates (the “Company”) and Spencer Trask Ventures, Inc., a Delaware
corporation (“Finder”).


RECITALS


WHEREAS, Finder may have occasion to introduce the Company to one or more
Targets (as defined in Section 2 below) who may be interested in engaging in a
business combination or financing arrangement with the Company which may include
a merger or purchase of some or all of the stock or assets of the Company by a
Target, or an investment in the securities of or loan to the Company by a Target
(singularly and in combination, a “Transaction”); and


WHEREAS, the Company desires to engage the services of Finder to provide an
introduction to such Targets in accordance with the terms and conditions set
forth in this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, and for other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           The Company engages Finder as one of the Company's non-exclusive
finders, to locate proposed Targets interested in effecting a Transaction.


2.           For the purposes of this Agreement, “Targets” shall mean
individuals, entities or other persons (and any of their related parties or
affiliates) that are set forth on the Post-Closing Investor List (as defined in
the Placement Agency Agreement dated October 4, 2010 by and between the Company
and Finder, as the same may be amended from time to time (the “PAA”) and which
is incorporated herein by this reference), together with any new introductions
made by the Finder to the Company following the date hereof (to be mutually
agreed to by the Company and Finder).  The Finder agrees not to contact any
Targets for purposes of effecting a Transaction with the Company without the
prior written approval (e-mail will suffice for such purposes) of the Company.


3.           In the event of a consummated Transaction, the Company shall pay to
Finder a cash fee as follows:


 
(i)
7% of the first $1,000,000 or portion thereof of the Cconsideration paid in such
transaction (as defined below); plus

(ii)
6% of the next $1,000,000 or portion thereof of the Consideration paid in such
transaction; plus

(iii)
5% of the next $5,000,000 or portion thereof of the Consideration paid in such
transaction; plus


 

--------------------------------------------------------------------------------

 
 
(iv)
4% of the next $1,000,000 or portion thereof of the Consideration paid in such
transaction; plus

(v)
 3% of the next $1,000,000 or portion thereof of the Consideration paid in such
transaction; plus

(vi)
2.5% of any Consideration paid in such transaction in excess of $9,000,000.



“Consideration paid in such transaction” for purposes of this Agreement shall
mean the value of all consideration, including proceeds of investments and
loans, paid to the Company  and/or the stockholders of the Company in connection
with a Transaction, including cash, notes, securities or other items of value
exchanged or paid at closing; assumption of debt; installment payments, deferred
payments and contingent payments (whether or not related to future earnings or
operations). Payment of the applicable fee set forth above will be made at the
closing of the related Transaction in immediately available funds.


Securities and any non-cash Consideration paid in connection with any
Transaction shall be included as part of the Consideration at their fair market
value which shall be determined by the Company’s Board of Directors and Finder,
acting in good faith, as of the day before the closing of the Transaction;
provided, however, any publicly traded securities will be valued based on the
average of the closing prices of such securities on the primary exchange or
trading system on which they are traded for the ten trading days ending one
trading day prior to the Transaction closing.  Amounts paid into escrow and
contingent payments, including interest, will be included as part of the
Consideration and paid to Finder, if, as and when actually paid or otherwise
made available to the Company or affiliated or related entities or individuals)
or its stockholders.  If the aggregate Consideration in connection with any
Transaction may be increased as a result of future events or contingencies, the
portion of the Finder’s fee related to such contingent payments will be
proportionally increased and paid to Finder, if, as and when such contingent
payments are made.


For the avoidance of doubt, Finder will not be entitled to a fee with respect to
a transaction entered into with any party with whom the Company had a
pre-existing relationship prior to the date of the specific introduction and who
was not introduced to the Company by Finder.


4.           This Agreement shall remain in full force and effect commencing the
date hereof and continuing until eighteen (18) months after the later of the (i)
Termination Date (as defined in the PAA) or (ii) the date hereof; provided,
however, that Finder shall be entitled to receive the full fee set forth in
paragraph 3 hereof in the event a binding letter of intent or other definitive
agreement with a Target has been executed during the Term with respect to a
specific Transaction and a Transaction is consummated with such Target within
six months from the expiration of this Agreement.


5.           The Company shall not be liable for any retainers, costs, expenses
or other charges incurred by Finder or third parties at the request of Finder
unless the Company has authorized such costs or expenses in writing.
 
 
2

--------------------------------------------------------------------------------

 


6.           (a) Finder is an independent contractor and financial advisor and
is not an employee or agent of the Company and it shall have no authority to
bind the Company in any manner whatsoever.


(b) The Company acknowledges that Finder will not be required to conduct any due
diligence with respect to any Target and that Finder makes no representations
whatsoever with respect to any Target (including without limitation its
financial condition or its ability to perform any obligations to which it is or
may become bound), and the Company expressly agrees that Finder shall have no
liability whatsoever in connection with any Transaction it may enter into with a
Target.


7.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its conflict of
law principles.


8.           This Agreement, together with the PAA, constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes any prior agreements, whether written or oral, between
the parties.  No modification, extension or change in this Agreement shall be
effective unless it is in writing and signed by both Finder and the Company.


9.           The provisions of this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their heirs, legal representatives,
successors and assigns.  This Agreement may not be assigned except upon the
prior written consent of the other party to this Agreement.


10.        Any notice hereunder shall be in writing and delivery thereof shall
be complete if delivered in person, by facsimile or mailed by overnight mail, or
registered or certified mail, postage prepaid to the following addresses (unless
changed by written notice):


Finder:
Spencer Trask Ventures, Inc.
 
535 Madison Avenue, 12th Floor
 
New York, NY 10022
 
Attention: John Heidenreich, President
   
Company:
InVivo Therapeutics Holdings Corp.
 
One Broadway, 14th Floor
 
Cambridge, MA. 02142
 
Attention:  Frank M. Reynolds, CEO

 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.


INVIVO THERAPEUTICS HOLDINGS CORP.
 
SPENCER TRASK VENTURES, INC
       
By:
/s/ Frank M. Reynolds
 
By:
/s/ John Heidenreich
Name:
Frank M. Reynolds
 
Name:
John Heidenreich
Title:
Chief Executive Officer
 
Title:
President

 
 
4

--------------------------------------------------------------------------------

 
